 



EXHIBIT 10.53
AMENDMENT NO. 1 TO
SEABULK INTERNATIONAL, INC.
STOCK OPTION PLAN FOR DIRECTORS
     WHEREAS, SEABULK INTERNATIONAL, INC., (the “Company”), has heretofore
adopted the SEABULK INTERNATIONAL, INC. STOCK OPTION PLAN FOR DIRECTORS (the
“Plan”); and
     WHEREAS, the Company desires to amend the Plan in certain respects; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
authorized this amendment on April 18, 2005.
     NOW, THEREFORE, the Plan shall be amended as follows, effective as of
April 18, 2005:

I.   Section 5.3 of the Plan shall be deleted and replaced with the following:

  “5.3   Adjustment in Capitalization.         In the event of stock dividends,
spin offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or
events, the number of shares of Stock that may be issued under the Plan, as well
as the number or type of shares or other property subject to outstanding Options
and the applicable option or purchase price per share, shall be adjusted
appropriately by the Committee, as determined in its sole discretion.”

II.   As amended hereby, the Plan is specifically ratified and reaffirmed.

            Seabulk International, Inc.
      By:   /s/ Alan R. Twaits             Alan R. Twaits            Senior Vice
President, General Counsel
    and Secretary     

